THAYER, J.,
dissenting: I disagree with the majority’s holding that the actions of the defendant were not sufficient to constitute a waiver of his rights under the interstate agreement on detainers (IAD).
Initially, I disagree with the standard of review applied by the majority. Whether the defendant’s conduct constituted a waiver under the IAD is a question of law, and is therefore subject to de novo review. See State v. McGann, 126 N.H. 316, 321-23, 493 A.2d *88452, 456-57 (1985); see also United States v. Black, 609 F.2d 1330, 1333 (9th Cir. 1979), cert. denied, 449 U.S. 847 (1980). After reviewing the undisputed facts and applying to them the law as stated herein, I would find that the defendant waived his rights under the IAD.
“The protections of the IAD are not founded on constitutional rights, or the preservation of a fair trial,” Black, 609 F.2d at 1334; therefore, they may be waived on a showing that the defendant did so voluntarily, United States v. Odom, 674 F.2d 228, 230 (4th Cir.), cert. denied, 457 U.S. 1125 (1982). We have previously recognized that a defendant may waive IAD rights, McGann, 126 N.H at 321, 493 A.2d at 456, but we have not addressed exactly what actions or inaction by the defendant are sufficient to constitute a waiver.
Other jurisdictions have held that defendants waive their rights under the IAD if they “affirmatively requests to be treated in a manner contrary to the procedures prescribed by [the statute], . . . [or they] requests a procedure inconsistent with [the statute’s] provisions.” Odom, 674 F.2d at 230 (quotation and citation omitted); see also People v. Brown, 854 P.2d 1332, 1335 (Colo. Ct. App. 1992) (citing cases), cert. denied, (Colo. July 12, 1993). When we addressed the issue of waiver in McGann, we cited approvingly Scrivener v. State, 441 N.E.2d 954 (Ind. 1982). McGann, 126 N.H. at 321-22, 493 A.2d at 456. In Scrivener, the Indiana Supreme Court held that a defendant’s “failure to object to the trial date when it was set . . . preclude[d] him from having the [indictment] dismissed.” Scrivener, 441 N.E.2d at 956. Other courts have reached Similar conclusions. See, e.g., State v. Suarez, 681 S.W.2d 584, 586 (Tenn. Crim. App. 1984) (failure to object prior to trial constitutes waiver); Johnson v. State, 442 So. 2d 193, 196 (Fla. 1983) (IAD not self-executing). Moreover, the United States Supreme Court has held that failure of a defendant to object prior to trial to a trial date that exceeds the IAD statutory period may preclude collateral review of the issue. Reed v. Farley, 114 S. Ct. 2291, 2300 (1994).
The majority holds that mere silence by the defendant cannot be deemed a waiver because the burden of complying with the IAD rests on the State. In this case, the State complied with the IAD when they scheduled the defendant’s trial for the weeks of June 7 and June 14. The defendant then took an affirmative action by filing the notice of intent to plead guilty and waiving his rights under the IAD. It was this affirmative action that resulted in the rescheduling of his. trial date. This is not a case like People v. Allen, 744 P.2d 73. 74 (Colo. 1987), where the State never complied with the^ requirements of the IAD, and the defendant never took any affirmative *89action to delay the trial. In the case at bar, the defendant’s own action delayed the start of his trial. We have previously stated that when evaluating delays, “[t]he fact that a delay is not called a ‘continuance’ is not controlling as to its character as a continuance, nor is the reasonableness of the period of delay limited to the delay requested by a party.” McGann, 126 N.H. at 322, 493 A.2d at 456. The State had scheduled a trial date for the defendant that complied with the requirements of the IAD. The defendant then took an affirmative action that resulted in a delay. Once the defendant took that action, his later failure to object to a trial date that exceeded the statutory period should act to waive his rights. Cf. id. at 322, 493 A.2d at 457 (defendant’s silence tolled the IAD limits).
Even assuming that the majority’s legal analysis is correct, and that the defendant’s silence does not constitute a waiver, it has incorrectly calculated the appropriate tolling period for the defendant’s action. The majority holds that only the period between when the defendant filed his notice and his subsequent withdrawal should be subtracted from the statutory period. In so doing, the majority overrules more than simply dicta in the McGann case. In McGann, we held that when calculating delays due to a defendant’s actions, “the reasonableness of the period of delay [is not] limited to the delay requested by a party.” Id. at 322,493 A.2d at 456. Additionally, when calculating the tolling period of the IAD, we recognized that “a reasonable period for court response [should] be deducted from any delay in bringing the . . . indictments to trial.” Id. at 322, 493 A.2d at 457. The appropriate measuring dates for determining the amount of time tolled by the defendant’s request should run from the entry of his notice of intent to plead guilty on June 3, 1993, through at least the date on which the trial court rescheduled his trial, July 21, 1993. This would result in tolling the statute for forty-eight days, as opposed to thirty-nine, and would mean that the statutory period expired on September 24, 1993. The defendant’s motion to dismiss, filed on September 17, 1993, again tolled the statutory period. See id. Therefore, the trial court improperly concluded that the State had failed to bring the defendant to trial within the statutory limits.
BROCK, C.J., joins in the dissent.